Citation Nr: 1212116	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-44 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right wrist disorder.  

4.  Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1972, including almost a year in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran filed a notice of disagreement with a 10 percent rating assigned his service-connected posttraumatic stress disorder (PTSD).  The matter was considered by a Decision Review Officer at the RO, who increased the evaluation for PTSD to 30 percent.  The Veteran then limited his appeal to the service-connection issues set forth above.  


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability as the result of acoustic trauma while serving in combat in Vietnam.  

2.  The Veteran has tinnitus as the result of acoustic trauma while serving in combat in Vietnam.  

3.  The Veteran has right wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse due to injury during his active service.  

4.  The Veteran has left wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse due to injury during his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service-connection for a bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1154(e), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).  

2.  The criteria for service-connection for tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 101(16), 1110, 1154(e), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2011).  

3.  The criteria for service connection for a right wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for service connection for a left wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse have been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In February 2007, prior to the initial adjudication of his claim, the RO provided the Veteran with a letter explaining to him the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This complied with the requirements of VCAA.  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Bilateral Hearing Loss & Tinnitus

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When the Veteran was examined for service, in March 1968, his ears and drums were normal.  An audiometric examination was done.  Generally, audiometric tests after October 31, 1967 used International Standards Organization) (ISO or ANSI) units.  However, the audiogram report shows many -5's.  Since negative readings are common with the earlier American Standards Association (ASA) units and uncommon with the ISO standards, it appears that the audiometric testing was done using the ASA standards and we must convert them for comparison purposes.  See 
M21-1, Change 78, April 30, 1970.  When the Veteran was examined for service, in March 1968, audiometric findings converted to ISO units for comparison purposes showed pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
5
LEFT
10
5
5
10

The service treatment records do not show any ear disease or injury or complaints or hearing loss or tinnitus.  

On examination for separation from service, in March 1972, audiometric testing showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
15
15
20
LEFT
15
5
10
15
25
35

The normal findings on separation examination are evidence against the claim.  

Following service, many years passed without medical evidence of a hearing loss or tinnitus.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In May 2007, the Veteran was given a VA audiology examination.  The examiner noted that the Veteran had been a radio operator and had served in combat.  It was also noted that both parents and one sibling had hearing loss around or before age 50.  On the authorized VA audiologic evaluation in May 2007 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
55
65
LEFT
35
45
50
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 72 percent in the left ear.  There was a report of bilateral tinnitus occurring 6-10 times a day for the last 37 to 38 years.  The diagnosis was mild to moderate sensorineural hearing loss, bilaterally.  The examiner explained that the Veteran's hearing was within normal limits both on entrance and discharge from service.  He had a strong family history of hearing loss.  Therefore, it was not likely that the current hearing loss and tinnitus were related to military service.  

In support of the claims for service connection for hearing loss and tinnitus, we have the Veteran's certified statement in his notice of disagreement.  He stated that he saw an extensive amount of combat in Vietnam, and that he was exposed to small weapons fire, machine gun fire, artillery, and rocket noise.  He further stated that the ringing in both ears started during combat and has not gone away.  He recounted that his noise exposure was extreme and caused deafness for 24 to 36 hours.  He stated that was the beginning of his hearing loss.  

The service personnel records support the Veteran's claim of combat noise exposure.  While the award of the Combat Action Ribbon (CAR) is lined out, the records do show that the Veteran participated in Operation Kentucky and the Defense of the Dong Ha Combat Base.  VA has already granted service connection for PTSD based on combat stressors.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99, October 18, 1999.  

A private audiometric examination was done in January 2007.  The audiologist expressed the opinion that the Veteran's hearing loss and tinnitus were at least as likely to be related to the acoustic trauma noise exposure he experienced while serving in Vietnam.  

Another private audiologist examined the Veteran in June 2008.  The second audiologist also expressed an opinion that the Veteran's hearing loss and tinnitus were at least as likely to be related to acoustic trauma noise exposure he experienced while serving in the armed forces.  

Conclusion

The May 2007 opinion of the VA examiner is against the claim.  The opinion was based on two points.  First, the examiner explained that the Veteran's hearing was within normal limits both on entrance and discharge from service.  The problem with that is that documentation in the service medical records is not required for service connection.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The second point made by the VA examiner was that the Veteran had a strong family history of hearing loss.  The logic of that argument is not clear.  Specifically, if the Veteran had some sort of familial problem, why could it not be a susceptibility to noise related trauma?  Which brings us to the critical short coming in the opinion - it does not address the Veteran's acoustic trauma.  There is no dispute that the Veteran was in combat and that he was exposed to a great deal of noise.  Acoustic trauma is consistent with the Veteran's combat service and there is no clear and unmistakable evidence against the Veteran suffering acoustic trauma while serving in combat.  Acoustic trauma is a critical part of the Veteran's claim and an opinion that fails to address acoustic trauma is neither responsive to the claim nor persuasive in its conclusions.  Thus, the Board is not persuaded by the May 2007 audiology opinion.  

On the other hand, as a lay witness, the Veteran is competent to report that he had combat noise exposure followed by deafness and tinnitus.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Due to the nature of tinnitus, he is competent to state that he experienced it during service.  Kelly v. Brown, 7 Vet. App. 471 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is also competent to make statements regarding the continuity of symptoms such as hearing loss and tinnitus.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, his statements are supported by the opinions of two private audiologists who have related the Veteran's current hearing loss and tinnitus to his noise exposure in service.  Unlike the VA opinion, these opinions address the Veteran's combat related acoustic trauma.  These opinions are consistent, competent, credible, and persuasive.  

Thus, the supporting evidence at least puts the matter in equipoise.  When there is such an approximate balance of positive and negative evidence, VA gives the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board resolves reasonable doubt in the Veteran's favor and grants service connection for hearing loss and tinnitus.  

Right and Left Wrist Disorders

In his August 2008 notice of disagreement, the Veteran gave a certified statement to the effect that he fractured both wrists in service.  He explained that he tried to break up a fight at the top of the stairs and was pushed down the stairs.  He went head first and caught his fall with his hands.  The result was a hard plaster cast on his right wrist and a bandage wrap on his left wrist.  He reportedly suffered pain from the time of the fall and still suffers residuals in both wrists.  Once again, the Board notes that the Veteran is competent to report that he was injured and obvious treatment such as casting and bandaging.  See Horowitz.  He is also competent to report continuing symptoms, such as pain.  See Falzone.  

The service treatment records for October 1968 document that the Veteran arrived ambulatory with a sore left wrist.  There was pain and tenderness around the area of the radius styloid process.  X-rays were taken.  An Ace wrap was applied and he was told to return in the morning.  When seen later, the Veteran had pain on the ulnar side of the carpus and limitation of wrist motion.  X-rays were read as showing fracture of the carpal navicular.  Clinically, the injury was on the ulnar side of the right wrist.  The Veteran was sent for an orthopedic consultation.  The diagnosis was a fracture of the navicular.  The service treatment records do not provide any further information.  Specifically, the service treatment records do not show that the fractures were healed or ever looked at again.  The separation examination report of March 1972 does not indicate whether the upper extremities were normal or not.  

In May 2010, the Veteran's brother and sister provided a statement to the effect that when the Veteran came home on leave, in the fall of 1968, he had a cast on one wrist and an Ace bandage on the other.  He was home on leave before going to Vietnam and had hurt himself while on duty in San Diego.  

In a letter dated in January 2007, a private physician, M. D. P., M.D., reported that he examined the Veteran in January 2007.  The Veteran stated that he fractured both wrists while in the military 39 years earlier.  The doctor's notes show that X-rays of both wrists revealed arthritis.  The Veteran appeared to have suffered fractures of the scaphoid, which the doctor suspected were nonunions.  The Veteran was now showing signs of radioscaphoid arthritis.  

The report of the May 2007 VA joints examination shows the Veteran reported breaking his wrists while stopping a fight in service.  He was placed in casts initially.  He has had continued pain, stiffness, swelling, weakness, instability, and locking of the bilateral wrists since the time of the injury.  The severity of the pain had progressed.  He also reported flare-ups about 15 times a month, generally brought on by overuse and labor.  

Examination revealed tenderness to palpation along the proximal carpal row of bilateral wrists.  Both wrists had crepitance.  X-rays showed scaphoid nonunions of both right and left wrists with moderate advanced collapse and degenerative changes at the radiocarpal joint, most notably of the radial styloid.  The diagnosis was right and left wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse.  The examiner did not express an opinion as to the etiology of the current findings or of their relation to the injury in service.  

In a letter dated in April 2010, private physician, C. C. C., M.D., reported on her examination of the Veteran.  She obtained X-rays showing remote scaphoid wrist fractures bilaterally with nonunion with subsequent right greater than left significant osteoarthritic changes.  She expressed the opinion that, given that the Veteran did not have a history of inflammatory arthropathy and he has otherwise no significant history of arthritis or dysfunction in the small joints, the majority of the findings were related to his trauma, which would be typical for him to have earlier and more advanced arthritis changes, especially with a complication with a nonunion.  

Conclusion

There is no evidence against the claim.  There is nothing in the service treatment records to show that the wrists ever healed properly.  The separation examination is silent as to the upper extremities.  The VA examination is silent as to the claimed relationship between the current findings and the injury in service.  

In support of the claim, the service treatment records document injuries to both right and left wrist in October 1968.  The Veteran, his brother, and sister have given statements supporting injuries to both wrists in service.  The Veteran has made a certified statement of continuing symptoms since the injury.  He is competent to make such a statement.  Most importantly, we have a medical opinion connecting the current changes in the wrists to the injury in service.  Thus, the preponderance of evidence supports service connection for the residuals of the right and left wrist injuries.  


ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a right wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse is granted.  

Service connection for a left wrist degenerative arthritis secondary to scaphoid nonunion and advanced collapse is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


